DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12-16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khawam (US 2019/0241278).


Regarding claim 1, Khawam discloses an aircraft (100, Fig. 1, 6, 18) having an engine (110 and 610, Figs. 2d, 3, 4, 7, 16B) attached thereto, wherein the engine comprises an engine inlet (front of engine’s, Figs. 2d, 3, 4, 7, 16B) and an engine outlet (back side of engines, Figs. 2d, 3, 4, 7A-B, 16B) wherein the engine is configured such that contact between a person and the engine has the potential to cause significant injury or death to the person (Figs. 2d, 3, 4, 7A-B, 16B show blades 117 which would cause injury or death to the person); and 
a light (10 and 30, Fig. 2C, 2D, 3, 4, 7, 16B, 18) mounted to at least one of the aircraft and the engine (Fig. 2C, 2D, 3, 4, 7, 16B, 18), wherein the light is capable of illuminating at least a portion of the engine to visually alert the person in proximity to the engine of the presence of the engine and thereby enhance an ability of the person to avoid contact with the engine (Fig. 2C, 2D, 3, 4, 7, 16B, 18).

Regarding claim 2, Khawam discloses the light is mounted to the aircraft to illuminate at least one of the engine inlet and the engine outlet (Fig. 2C, 2D, 3, 4, 7, 16B, 18).

Regarding claim 3, Khawam discloses the light is mounted proximate to at least one of the engine inlet and the engine outlet (Fig. 4).

Regarding claim 4, Khawam discloses the engine comprises an engine inner surface and an engine outer surface and wherein the light is attached to at least one of the engine inner surface and the engine outer surface (Fig. 4).

Regarding claim 8, Khawam discloses the lights are mounted to a surface of the aircraft or recessed in the surface of the aircraft (Figs. 2 and 16).

Regarding claim 9, Khawam discloses the engine blade is operably mounted in the engine between the engine inlet and the engine outlet (Fig. 4).

Regarding claim 10, Khawam discloses providing an aircraft (100, Fig. 1, 6, 18) having an engine (110 and 610, Figs. 2d, 3, 4, 7, 16B) attached thereto, wherein the engine comprises an engine inlet (front of engine’s, Figs. 2d, 3, 4, 7, 16B) and an engine outlet (back side of engines, Figs. 2d, 3, 4, 7A-B, 16B), wherein the engine is configured such that contact between a person and the engine has the potential to cause significant injury or death to the person (Figs. 2d, 3, 4, 7A-B, 16B show blades 117 which would cause injury or death to the person); 
mounting a light (10 and 30, Fig. 2C, 2D, 3, 4, 7, 16B, 18) to at least one of the aircraft and the engine (Fig. 2C, 2D, 3, 4, 7, 16B, 18); and 
illuminating at least a portion of the engine with the light to visually alert the person in proximity to the engine of the presence of the engine and thereby enhance an ability of the person to avoid contact with the engine (Fig. 2C, 2D, 3, 4, 7, 16B, 18).

Regarding claim 12, Khawam discloses changing at least one of an illumination color, an illumination pattern and an illumination intensity based an operational status of the engine (Paragraph 0056-0058).

Regarding claim 13, Khawam discloses the operation status of the aircraft engine is off (specifically they would be off when the plane is off), low power mode (landing, Paragraph 0056-0058) and high power mode (takeoff, Paragraphs 0056-0058).

Regarding claim 14, Khawam discloses the illumination from the light does not appreciably assist a pilot in navigating the aircraft (Fig. 4 shows light going into the engine and the pilot is forward of that).

Regarding claim 15, Khawam discloses the mounting of the light enables the light to illuminate at least one of the engine inlet and the engine outlet and wherein the mounting of the light is proximate at least one of the engine inlet and the engine outlet (Fig. 2C, 2D, 3, 4, 7, 16B, 18).

Regarding claim 16, Khawam discloses the engine comprises an engine inner surface and an engine outer surface and wherein the mounting of the light is proximate at least one of the engine inner surface and the engine outer surface (Fig. 2C, 2D, 3, 4, 7, 16B, 18).

Regarding claim 21, Khawam discloses providing an aircraft (100, Fig. 1, 6, 18) having an engine (110 and 610, Figs. 2d, 3, 4, 7, 16B) attached thereto, wherein the engine comprises an engine inlet (front of engine’s, Figs. 2d, 3, 4, 7, 16B) and an engine outlet (back side of engines, Figs. 2d, 3, 4, 7A-B, 16B); 
mounting a maintenance light (10 and 30, Fig. 2C, 2D, 3, 4, 7, 16B, 18) to at least one of the aircraft and the engine such that the maintenance light is visible from proximate the engine; and 
illuminating the maintenance light to indicate an operational condition of the engine such that the illumination from the maintenance light may be viewed by a person who is proximate the engine (Fig. 2C, 2D, 3, 4, 7, 16B, 18).

Regarding claim 22, Khawam discloses changing at least one of an illumination color, illumination pattern and illumination color of the maintenance light in response to a change in the operational condition of the engine (Paragraph 0056-0058 teach changing color, frequency, and pattern as a result of takeoff, landing, and taxing).

Regarding claim 23, Khawam discloses mounting a light to at least one of the aircraft and the engine (Fig. 2C, 2D, 3, 4, 7, 16B, 18); 
and illuminating at least a portion of the engine with the light to visually alert the person in proximity to the engine of the presence of the engine and thereby enhance an ability of the person to avoid contact with the engine (Fig. 2C, 2D, 3, 4, 7, 16B, 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawam (US 2019/0241278) in view of McLaurin et al. (US 2019/0097722 Hereinafter McLaurin).
Regarding claim 5, Khawam teaches operably controlling illumination of the light (simply turning on and off the light source, Paragraph 0051).
Khawam fails to teach a motion sensor controlling illumination of the light.
McLaurin teaches a motion sensor (motion sensor Paragraphs 0467 and 0472) that is operably controlling illumination of the light.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the motion sensor of McLaurin to the light source of Khawam, in order to reduce unnecessary illumination thereby reducing unnecessary use of energy in the airplane.

Regarding claim 11, Khawam teaches changing at least one of an illumination color, an illumination pattern and an illumination intensity (Paragraph 0056).
Khawam fails to explicitly teach changing at least one of an illumination color, an illumination pattern and an illumination intensity as a distance between the light and the person decreases.
Mclaurin teaches changing at least one of an illumination color, an illumination pattern and an illumination intensity as a distance between the light and the person decreases (Paragraphs 0467 and 0472).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included changing the intensity or color of illumination of the light source of khawam as a distance between the light and the person decreases, in order to provide different light distribution as needed for people being closer or further from the light source.

Regarding claim 17, Khawam fails to teach using at least one of a motion sensor and a proximity sensor to sense a presence of the person near the engine; and operably controlling illumination of the light based upon the sensed presence of the person.
McLaurin teaches using at least one of a motion sensor (motion sensor, Paragraphs 0467 and 0472) and a proximity sensor to sense a presence of the person near the engine; and operably controlling illumination of the light based upon the sensed presence of the person.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the motion sensor of McLaurin to the light source of Khawam, in order to reduce unnecessary illumination thereby reducing unnecessary use of energy in the airplane.

Regarding claim 19, Khawam embodiment of fig. 3 teaches Khawam teaches the engine comprises an engine inner surface (115 and 119, Figs. 3 and 7) and an engine blade (117, Fig. 3), wherein the engine blade is operably mounted to the engine, wherein the light comprises a first set of lights (10, 30, and 35, Fig. 4) and wherein the method further comprises: attaching the first set of lights to the engine inner surface proximate the engine inlet (Fig. 3); illuminating the first set of lights when the person is less than a first distance from the engine (Paragraphs 0056-0058 which teach having the lights on when grounded).
Khawam embodiment of Fig. 3 fails to teach wherein the light comprises a second set of lights (LEDs shown in Fig. 7) and wherein the method further comprises: attaching the first set of lights (lights of embodiment of Fig. 3) to the engine inner surface proximate the engine inlet; attaching the second set of lights (fig. 7) to the engine inner surface between the first set of lights and the engine blade.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light sources of Khawam fig. 7 to the lighting device of Khawam Fig. 3, in order to provide additional lighting in the area as needed for a given purpose additionally Paragraphs 0126-0128 suggests that these are obvious to use together.
Khawam embodiments of Figs. 3 and 7 fail to teach illuminating the first set of lights when the person is less than a first distance from the engine; and illuminating the second set of lights when person is less than a second distance from the engine, wherein the second distance is smaller than the first distance.
McLaurin teaches providing different intensities of light when the person is less than a distance from the plane; and providing a different intensity of light when a person is less than a second distance from the engine, wherein the second distance is smaller than the first distance (motion sensor Paragraphs 0467 and 0472).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the first set of lights of khawam illuminated when the person is less than a first distance from the engine; and illuminating the second set of lights of Khawam  when person is less than a second distance from the engine, wherein the second distance is smaller than the first distance as taught by McLaurin, in order to teach a desired light distribution which is bright enough to be seen by a local user (Paragraphs 0467 and 0472).

Regarding claim 20, Khawam teaches at least one of an illumination color of the first set of lights is different than an illumination color of the second set of lights (Paragraph 0056 teaches different colors and patterns), an illumination pattern of the first set of lights is different than an illumination pattern of the second set of lights (Paragraph 0056 teaches different colors and patterns), and an illumination intensity of the first set of lights is different than an illumination intensity of the second set of lights (Paragraph 0056 teaches different flashing frequencies).

Claim(s) 6, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawam (US 2019/0241278).
Regarding claim 6, Khawam embodiment of Fig. 3 teaches the engine comprises an engine inner surface (inside of the engine, Fig. 4) and an engine blade (117, Figs. 3 and 4), wherein the engine blade (117, Fig. 3) is operably mounted to the engine (Figs. 3 and 4), wherein the light comprises a first set of lights (10, 30, and 35 shown in Fig. 3), wherein the first set of lights is attached to the engine inner surface between the engine inlet and the engine blade (Fig. 3).
Khawam embodiment of Fig. 3 fails to teach the light comprises a first set of lights and a second set of lights, wherein the first set of lights is attached to the engine inner surface between the engine inlet and the engine blade and wherein the second set of lights is attached to the engine inner surface between the engine outlet and the engine blade.
Khawam embodiment of Fig. 18 teaches the light comprises a second set of lights (10, Fig. 18 provided below), wherein the second set of lights is attached to the engine inner surface (inner surface being the surface 10 is provided on) between the engine outlet (engine outlet, Fig. 18) and the engine blade (800, Fig. 18).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light sources of Khawam fig. 18 to the lighting device of Khawam Fig. 3, in order to provide additional lighting in the area as needed for a given purpose additionally Paragraphs 0126-0128 suggests that these are obvious to use together.

    PNG
    media_image1.png
    615
    515
    media_image1.png
    Greyscale


Regarding claim 7, Khawam of fig. 3 teaches the engine comprises an engine inner surface (inside of 110, Fig. 3) and an engine blade (117, Fig. 3), wherein the engine blade is operably mounted to the engine, wherein the light comprises a first set of lights (10, 30, 35, Fig. 3), wherein the first set of lights is attached to the engine inner surface proximate the engine inlet (Fig. 3).
Khawam of fig. 3 fails to teach wherein the light comprises a first set of lights and a second set of lights, wherein the first set of lights is attached to the engine inner surface proximate the engine inlet and wherein the second set of lights is attached to the engine inner surface between the first set of lights and the engine blade.
Khawam of figs. 3 and 7 teaches the light comprises a first set of lights (10, 30, and 35; Fig. 3) and a second set of lights (lights shown in Fig. 7, Paragraph 0054), wherein the first set of lights is attached to the engine inner surface (115 and 119, Figs. 3 and 7) proximate the engine inlet (Fig. 3) and wherein the second set of lights is attached to the engine inner surface (119, Fig. 7) between the first set of lights and the engine blade (Figs. 3 and 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light sources of Khawam fig. 7 to the lighting device of Khawam Fig. 3, in order to provide additional lighting in the area as needed for a given purpose additionally Paragraphs 0126-0128 suggests that these are obvious to use together.

Regarding claim 18, Khawam embodiment of Fig. 3 teaches the engine comprises an engine inner surface (115, Fig. 3) and an engine blade (117, Fig. 3), wherein the engine blade is operably mounted to the engine (Fig. 3), wherein the light comprises a first set of lights (10, 30, and 35, Fig. 3) and wherein the method further comprises: attaching the first set of lights to the engine inner surface between the engine inlet and the engine blade (Fig. 4); illuminating the engine inlet with the first set of lights (Fig. 3).
Khawam embodiment of Fig. 4 fails to teach the engine comprises an engine inner surface and an engine blade, wherein the engine blade is operably mounted to the engine, wherein the light comprises a second set of lights and wherein the method further comprises: attaching the second set of lights to the engine inner surface between the engine outlet and the engine blade; illuminating the engine outlet with the second set of lights.
Khawam embodiment of Fig. 18 teaches the engine comprises an engine inner surface (the surface that 10 is on in Fig. 18) and an engine blade (800, Fig. 18), wherein the engine blade is operably mounted to the engine (Fig. 18), wherein the light comprises a second set of lights (10, Fig. 18) and wherein the method further comprises: attaching the second set of lights to the engine inner surface between the engine outlet (engine outlet, Fig. 18) and the engine blade (800, Fig. 18); illuminating the engine outlet with the second set of lights (Fig. 18).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light sources of Khawam fig. 18 to the lighting device of Khawam Fig. 3, in order to provide additional lighting in the area as needed for a given purpose additionally Paragraphs 0126-0128 suggests that these are obvious to use together.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kranz teaches a motion sensor being used with LEDs. Kelly et al. (US 8750671) teaches a motion sensor being used with LEDs in an aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875